Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                 ADVANCE SHEET HEADNOTE
                                                          September 23, 2019

                                    2019 CO 78

No. 17SC659, Allman v. People—Identity Theft—Continuing Offense—
Forgery—Concurrent Sentences—Multiple Counts—Sentencing.

      In this case, we first conclude that the crime of identity theft is not a

continuing offense. As a result, the trial court did not abuse its discretion in

sentencing Allman separately on the eight counts of identity theft. Next, we

conclude that none of Allman’s convictions for identity theft or forgery were based

on identical evidence, so the trial court did not abuse its discretion in sentencing

Allman to consecutive sentences on those counts. Finally, we hold that when a

court sentences a defendant for multiple offenses in the same case, it may not

impose imprisonment for certain offenses and probation for others.

      Accordingly, we affirm the judgment of the court of appeals in part, reverse

in part, and remand with instructions to return the case to the trial court for

resentencing consistent with this opinion.
                The Supreme Court of the State of Colorado
                2 East 14th Avenue • Denver, Colorado 80203

                                  2019 CO 78

                     Supreme Court Case No. 17SC659
                   Certiorari to the Colorado Court of Appeals
                    Court of Appeals Case No. 15CA1235

                                   Petitioner:

                           Frederick Leroy Allman,

                                       v.

                                 Respondent:

                     The People of the State of Colorado.

              Judgment Affirmed in Part and Reversed in Part
                                 en banc
                           September 23, 2019


Attorneys for Petitioner:
Law Office of Suzan Trinh Almony
Suzan Trinh Almony
      Broomfield, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Kevin E. McReynolds, Assistant Attorney General
      Denver, Colorado




JUSTICE BOATRIGHT delivered the Opinion of the Court.
¶1      Frederick Leroy Allman was convicted of seven counts of identity theft, two

counts of forgery, and one count each of attempted identity theft, aggravated

motor vehicle theft, and theft from an at-risk elder.1 He was sentenced to a total

of fifteen years in the Department of Corrections (“DOC”), followed by a five-year

period of parole. Then, on one of the forgery counts, he was sentenced to ten years

of probation to be served consecutively to his DOC sentence, but concurrently with

his mandatory parole. Allman appealed his convictions for identity theft 2 and

raised several issues regarding his sentencing. The court of appeals affirmed the

judgment and sentence, and Allman petitioned this court for review.

¶2      In his petition, Allman contends as follows: (1) identity theft is a continuing

offense; (2) because identity theft is a continuing offense, his convictions for the

eight identity theft counts should have merged at sentencing; (3) some of his

convictions were based on identical evidence and thus require concurrent

sentences; and (4) the court could not legally sentence him to both imprisonment

and probation for different counts in the same case.3



1 “‘At-risk elder’ means any person who is seventy years of age or older.”
§ 18-6.5-102(3), C.R.S. (2019).
2We combine the seven convictions for identity theft with the one conviction for
attempted identity theft—and refer to them in total as eight identity theft
convictions—for ease of reference because it does not change our analysis.
3   We granted certiorari to review the following issues:
                                           2
¶3    We first hold that the crime of identity theft under section 18-5-902(1)(a),

C.R.S. (2019), is not a continuing offense. We therefore conclude that the trial court

did not abuse its discretion in sentencing Allman separately on the eight counts of

identity theft. Next, we determine that none of the evidence supporting the

identity theft counts and the forgery counts is identical; hence, it was within the

trial court’s discretion whether to sentence Allman to consecutive sentences on

those counts. Finally, we hold that when a court sentences a defendant for

multiple offenses in the same case, it may not impose imprisonment for certain

offenses and probation for others.4 Thus, we affirm the judgment of the court of



      1. Whether the court of appeals erroneously ruled, as a matter of first
         impression, that pursuant to section 18-5-902(1)(a), C.R.S. (2013),
         the crime of identity theft is not a continuing offense, in violation
         of the petitioner’s constitutional right against double jeopardy.
      2. Whether the trial court abused its discretion in sentencing the
         petitioner to eight separate counts of identity theft.
      3. Whether the district court erroneously exceeded its authority
         and/or abused its discretion in sentencing the petitioner to
         incarceration for one count of forgery and probation for the second
         count of forgery, to be served consecutively.
      4. Whether the district court erroneously exceeded its authority
         and/or abused its discretion in sentencing the petitioner to
         multiple counts of identity theft and forgery based on identical
         evidence.
4This appeal does not present, nor do we reach, the question of whether a court
may impose sentences to both imprisonment and probation in separate cases.
                                          3
appeals in part, reverse in part, and remand with instructions to return the case to

the trial court for resentencing consistent with this opinion.

                        I. Facts and Procedural History

¶4    Allman met L.S., a seventy-five-year-old man, through a meet-up group for

older people; Allman introduced himself as John Taylor. Some time after meeting

L.S., Allman claimed to be having difficulties with his living situation and asked

L.S. for a place to stay. L.S. agreed. After Allman had lived with L.S. for five

months, L.S. left for a three-week vacation.

¶5    While L.S. was away, Allman used L.S.’s financial information to repeatedly

transfer funds out of L.S.’s bank account.      Allman also used L.S.’s personal

identifying information to open three credit cards and three separate lines of

credit. Allman attempted to open a fourth credit card, but the issuing bank denied

the application. After making multiple purchases with the credit cards totaling

over $45,000, Allman moved out of L.S.’s home, taking a car owned by L.S.

¶6    Allman was charged with multiple crimes arising out of his conduct, and a

jury found him guilty of all charges. At sentencing, the trial court imposed

consecutive sentences to the DOC for three counts of identity theft (two years

each), one count of theft from an at-risk elder (seven years), and one count of

aggravated motor vehicle theft (two years), totaling fifteen years in custody of the


                                          4
DOC. The seven-year sentence imposed for theft from an at-risk elder included

the maximum period of mandatory parole (five years). The court then imposed

two-year sentences for each of the four remaining counts of identity theft and one

count of forgery, as well as a one-year sentence for attempted identity theft; these

sentences ran concurrently with the combined fifteen-year sentence imposed on

the other counts. Finally, the court sentenced Allman to ten years of probation for

the second forgery count, to run consecutively to Allman’s DOC sentences, but

concurrently with Allman’s period of parole. The court set restitution in the

amount of $59,758.95 as an express condition of Allman’s probation.

¶7    Allman appealed, contending, as he does here, that identity theft is a

continuing offense; that many of his convictions were based on identical evidence

and require concurrent sentences; and that he could not be sentenced to

incarceration and probation for different counts in the same case. The court of

appeals rejected all of Allman’s claims and affirmed his sentences. We granted

certiorari and now affirm in part, reverse in part, and remand with instructions to

return the case to the trial court for resentencing.

                                    II. Analysis

¶8    We first determine whether the crime of identity theft, as laid out in section

18-5-902(1)(a), is a continuing offense. We hold that it is not. Next, we address


                                          5
Allman’s contentions that his convictions for identity theft, as well as his

convictions for forgery and one of his identity theft convictions, should have

merged and that his sentences were required to run concurrently. Because identity

theft is not a continuing offense, we conclude that the trial court did not abuse its

discretion in refusing to merge Allman’s convictions for identity theft, and because

the relevant identity theft and forgery convictions are not based on identical

evidence, we conclude that they did not require concurrent sentences.        Finally,

we hold that when a court sentences a defendant for multiple offenses in the same

case, it may not impose imprisonment for certain offenses and probation for

others.

                 A. Identity Theft Is Not a Continuing Offense

¶9    Allman contends that identity theft is a continuing offense, meaning that his

eight separate identity theft charges were actually part of a continuous transaction

and are therefore one crime. As such, Allman contends that the identity theft

charges should have been merged at sentencing to avoid violating his protection

against double jeopardy.

¶10   Determining whether an offense is continuing is a matter of statutory

interpretation, which we review de novo. See People v. Perez, 2016 CO 12, ¶ 8, 367
P.3d 695, 697.


                                         6
¶11   “The Double Jeopardy Clauses of the United States and Colorado

Constitutions protect an accused from being placed in jeopardy twice for the same

offense,” People v. Williams, 651 P.2d 899, 902 (Colo. 1982); this includes protection

against receiving multiple punishments for the same offense, id. (citing Brown v.

Ohio, 432 U.S. 161, 165–66 (1977)). When the legislature creates an offense, that

offense is deemed committed once all the substantive elements set forth by the

legislature are satisfied. See People v. Thoro Prods. Co., 70 P.3d 1188, 1192 (Colo.

2003). “However, in certain circumstances, a crime continues beyond the first

moment when all its substantive elements are satisfied,” and it is deemed a

continuing offense. Id. If a “series of repeated acts . . . are charged as separate

crimes even though they are part of a continuous transaction and therefore

actually one crime,” Woellhaf v. People, 105 P.3d 209, 214 (Colo. 2005), those

convictions must be merged at sentencing to avoid violating the U.S. and Colorado

Constitutions’ Double Jeopardy Clauses.           Thus, to determine whether a

defendant’s protection against double jeopardy has been violated “[i]n these

situations, the inquiry is whether the [legislature] has defined the crime as a

continuous course of conduct.” Id. at 214–15.

¶12   A crime is deemed continuous when “the explicit language of the

substantive criminal statute compels such a conclusion.” Toussie v. United States,


                                          7
397 U.S. 112, 115 (1970). For example, when defining conspiracy, the legislature

explicitly stated that “[c]onspiracy is a continuing course of conduct.”

§ 18-2-204(1), C.R.S. (2019). If the explicit language of the statute does not compel

such a conclusion, a crime is deemed continuous if “the nature of the crime

involved is such that [the legislature] must assuredly have intended that it be

treated as a continuing one.” Toussie, 397 U.S. at 115. In this analysis, we construe

the statute to give effect to the legislature’s intent.

¶13   When construing a statute to give effect to the legislature’s intent, we first

look to the statute’s text and “apply the plain and ordinary meaning of the

provision.” Perfect Place, LLC v. Semler, 2018 CO 74, ¶ 40, 426 P.3d 325, 332. In

doing so, we consider “the statute as a whole, construing each provision

consistently and in harmony with the overall statutory design.” Whitaker v. People,

48 P.3d 555, 558 (Colo. 2002).

¶14   The statute at issue here is section 18-5-902(1)(a). It prohibits a person from

knowingly using another’s personal or financial information, without permission,

and with the intent to obtain something of value:

      A person commits identity theft if he or she . . . [k]nowingly uses the
      personal identifying information, financial identifying information,
      or financial device of another without permission or lawful authority




                                            8
      with the intent to obtain cash, credit, property, services, or any other
      thing of value or to make a financial payment . . . . 5

§ 18-5-902(1)(a). Unlike statutes that explicitly define the crime as “a continuing

course of conduct,” the identity theft statute contains no language that explicitly

defines identity theft as a continuing offense. Thus, we must look to the alternative

test to determine whether, based on the nature of the crime, the legislature

nevertheless assuredly intended that identity theft be treated as a continuing

offense. See Toussie, 397 U.S. at 115.

¶15   To make this determination, we first look to the plain language of the

statute. Under section 18-5-902(1)(a), a person commits identity theft when he

“[k]nowingly uses the personal identifying information, financial identifying

information, or financial device of another without permission,” with the intent to

gain something of value. Thus, the thrust of the question before us is whether the

verb “uses” connotes a discrete act or a continuous act. Because the statute does

not specifically define the word “uses,” we look to the plain and ordinary meaning

of the word, aided by the dictionary definition. See People v. Forgey, 770 P.2d 781,




5This is a different and distinct offense from identity theft by possession, which is
defined in a separate subsection of the statute, § 18-5-902(1)(b), and requires
possession of another’s identifying information with the intent to use it.
                                         9
783 (Colo. 1989) (“We have frequently looked to the dictionary for assistance in

determining the plain and ordinary meaning of words.”).

¶16    We first turn to the plain and ordinary meaning of the word “use.” Webster’s

Third New International Dictionary defines “use” as “to put into action or service.”

Use, Webster’s Third New International Dictionary (2002). Webster’s goes on to

state that “use is general and indicates any putting to service of a thing, usu[ally]

for an intended or fit purpose.” Id. Black’s Law Dictionary similarly defines “use”

as “to employ for the accomplishment of a purpose; to avail oneself of.” Use,

Black’s Law Dictionary (11th ed. 2019). Therefore, the word “uses” has two

definitional components: (1) putting something into action or service (2) to achieve

a purpose.

¶17    Allman asserts that the object of the verb “uses” is the victim’s identity itself,

meaning that a person’s “use” of another’s identity is necessarily continuing

because a person’s identity can only be stolen once. We are not persuaded. While

the title of the statute, “Identity theft,” suggests that the crime it defines is the theft

of a person’s identity, a closer reading of the statute reveals otherwise. As the

court of appeals correctly noted, the object of the verb “uses” is “the personal

identifying information, financial identifying information, or financial device of

another.” § 18-5-902(1)(a); People v. Allman, 2017 COA 108, ¶ 17, __ P.3d __. Each


                                            10
of these is a piece of information that can authenticate one’s identity; none of them

is one’s identity itself, as Allman argues. Thus, the crime of identity theft is not

stealing another’s identity; rather, it is stealing something else of value through the

impermissible use of another’s identifying information.

¶18   A person, therefore, “uses” another’s identifying information whenever he

puts that information into service to achieve a purpose, namely, “to obtain cash,

credit, property, services, or any other thing of value or to make a financial

payment.”      § 18-5-902(1)(a).   Accordingly, each act of putting another’s

information into service for varying purposes constitutes a separate, discrete act.

This conclusion is supported by the fact that each time an identity thief uses

another’s information, a new harm occurs. Here, for example, Allman used L.S.’s

identity to open multiple extensions of credit. Each extension of credit harmed not

only L.S. but also the financial institution issuing the extension of credit.

¶19   Moreover, looking at the identity theft statute as a whole supports this

conclusion. See Whitaker, 48 P.3d at 558 (“We must read the statute as a whole,

construing each provision consistently and in harmony with the overall statutory

design, if possible.”). Identity theft by use is at issue here, but the statute also

provides for identity theft by possession. Identity theft by possession, as defined

in section 18-5-902(1)(b), is defined similarly to identity theft by use, as defined in


                                          11
section 18-5-902(1)(a), except that it requires only the possession of another’s

identifying or financial information with the intent to use, rather than the actual

use of that information.6 Id. Crimes of possession are generally thought to be

continuing offenses. People v. Zuniga, 80 P.3d 965, 969 (Colo. App. 2003). This

makes sense because there is not an inherently logical way to measure possession

in units—whereas “use” is a discrete act that logically creates a unit of

measurement, possession is a continuous act. Consistent with that logic, the

legislature created one continuing class 4 felony for the possession of another’s

identifying information and separate, discrete class 4 felonies for each time that

information is used. Thus, the legislature did not assuredly intend for identity

theft by use to be a continuing offense. See Toussie, 397 U.S. at 115.

¶20      Accordingly, we hold that identity theft by use under section 18-5-902(1)(a)

is not a continuing offense. Further, because we have concluded that identity theft

is not a continuing offense, the trial court was not required to merge Allman’s




6   Section 18-5-902(1)(b) states that a person commits identity theft when he or she:
         [k]nowingly possesses the personal identifying information, financial
         identifying information, or financial device of another without
         permission or lawful authority, with the intent to use or to aid or
         permit some other person to use such information or device to obtain
         cash, credit, property, services, or any other thing of value or to make
         a financial payment.
                                           12
identity theft convictions. Therefore, the trial court did not abuse its discretion in

sentencing Allman separately for each count of identity theft.

                B. Concurrent Sentencing Was Not Required

¶21   Allman contends that his sentences for his eight separate identity theft

convictions are required to run concurrently because they are based on identical

evidence and thus violate his right against double jeopardy.

¶22   The sentencing court generally has broad discretion when imposing

sentences, and “[w]hen a defendant is convicted of multiple offenses, the

sentencing court has the discretion to impose either concurrent or consecutive

sentences.” Juhl v. People, 172 P.3d 896, 899 (Colo. 2007); see also Misenhelter v.

People, 234 P.3d 657, 660 (Colo. 2010). But when those multiple convictions are

based on identical evidence, the court must impose concurrent sentences.

§ 18-1-408(2)–(3), C.R.S. (2019) (requiring concurrent sentences for offenses “based

on the same act or series of acts arising from the same criminal episode” that “are

supported by identical evidence”).

¶23   In construing section 18-1-408(3), “we have consistently analyzed ‘identical

evidence’ by considering whether the acts underlying the convictions were

sufficiently separate.” Juhl, 172 P.3d at 902. “[W]hether the evidence supporting

the offenses is identical turns on whether the charges result from the same act, so


                                         13
that the evidence of the act is identical, or from two or more acts fairly considered

to be separate acts, so that the evidence is different.” Id.

¶24   As stated above, each count of identity theft was based on a separate,

discrete act of identity theft; specifically, each count was based on Allman’s use of

L.S.’s information to open a different credit card or line of credit. 7 The evidence

supporting each of these counts necessarily differs based on the various cards and

accounts that Allman opened, used, or attempted to use or open:

      • Count 2: transferred funds out of L.S.’s Wells Fargo bank account

      • Count 4: opened a new Citibank Visa credit card

      • Count 5: opened a new Citibank dividend platinum line of credit

      • Count 6: opened a Bill Me Later line of credit

      • Count 7: opened a First National Bank line of credit

      • Count 8: opened an American Express Business Gold credit card

      • Count 9: attempted to open a Bank of America Business credit card

      • Count 10: opened an American Express credit card

¶25   In sum, each of these counts is supported by evidence unique to the specific

credit card or line of credit that was opened. Therefore, Allman’s eight identity

theft convictions are not supported by identical evidence.




7 Allman ultimately succeeded in opening three credit cards and three lines of
credit; his final attempt to open a credit card was denied by the issuing bank.
                                          14
¶26   Allman similarly argues that his sentences for forgery should run

concurrently with each other and with his sentence for one of the identity theft

convictions because they are based on his use of a single Citibank card, which he

obtained by an act of identity theft. But that position also ignores the fact that the

evidence supporting his forgery convictions was not identical. The first forgery

count stemmed from Allman’s use of the Citibank card at a liquor store, while the

second forgery count stemmed from Allman’s use of the Citibank card at a Target.

Proving those two counts required receipts signed by Allman from each business.

As a result, the two forgery counts were not based on identical evidence.

¶27   Moreover, the evidence supporting the forgery convictions was not

identical to the evidence supporting the identity theft conviction related to the

Citibank card. Unlike the identity theft statute, the forgery statute requires a

person to falsely make, complete, alter, or utter a written instrument that

evidences a legal right, i.e., falsely signing a credit card slip.           Compare

§ 18-5-102(1)(c), C.R.S. (2019), with § 18-5-902(1)(a).   In simple terms, Allman

committed identity theft when he used L.S.’s identity to obtain the Citibank card.

He committed forgery each time he signed L.S.’s name on each credit card receipt.

Those are all different acts.    Therefore, they are not supported by identical

evidence. As a result, the trial court was not statutorily required to run Allman’s


                                         15
sentences for the forgery convictions and the identity theft conviction related to

the Citibank card concurrently and did not abuse its discretion in declining to do

so.

                       C. Imprisonment and Probation

¶28   The final issue Allman raises is whether a court can sentence a defendant to

both imprisonment and probation in a multi-count case. The court’s power to

sentence, both to prison and probation, derives entirely from statute.        The

legislature establishes the range of prison sentences and the circumstances where

probation is authorized, including the length of any incarceration as a condition

of probation. Because the probation statute does not grant the courts the power to

impose sentences to both imprisonment and probation in a multi-count case, we

hold that when a court sentences a defendant for multiple offenses in the same

case, it may not impose imprisonment for some offenses and probation for others.

                            1. Standard of Review

¶29   Whether a trial court has the authority to impose a specific sentence is a

question of statutory interpretation, which we review de novo. Hunsaker v. People,

2015 CO 46, ¶ 11, 351 P.3d 388, 391.

                            2. Law and Application

¶30   Prescribing punishments is the prerogative of the legislature. Vensor v.

People, 151 P.3d 1274, 1275 (Colo. 2007). “Courts therefore exercise discretion in
                                       16
sentencing only to the extent permitted by statute.”        Id.   Without statutory

authority to impose probation, the court has no inherent powers to impose such a

sentence.   Thus, the question is not whether the statute disallows imposing

sentences both to imprisonment and probation, but whether the statute allows it.

¶31   When undertaking statutory interpretation, “statutes should be construed

to effectuate the General Assembly’s intent and the beneficial purpose of the

legislative measure.” In re Estate of Royal, 826 P.2d 1236, 1238 (Colo. 1992). “Even

in the face of statutory silence, questions of interpretation are governed by

legislative intent.” LaFond v. Sweeney, 2015 CO 3, ¶ 12, 343 P.3d 939, 943. In those

situations, we determine the legislature’s intent by looking to, among other things,

the plain language of the statute as a whole and the practical consequences of a

particular interpretation. See § 2-4-203, C.R.S. (2019) (listing different aids to be

used in statutory construction).

¶32   The probation statute itself is silent as to the propriety of sentencing a

defendant to both imprisonment and probation in a multi-count case. Thus, we

must determine whether the legislature intended to allow such a sentence by

looking to the plain language of the probation scheme as a whole and the practical

consequences of imposing sentences to both imprisonment and probation. We

conclude that it did not.


                                         17
¶33   First, the plain language of the probation statute leads us to conclude that a

court may not impose sentences to both imprisonment and probation for multiple

offenses in the same case.     To start, the determination that probation is an

appropriate sentence for a defendant necessarily requires a concordant

determination that imprisonment is not appropriate. The court has discretion to

grant a defendant probation “unless, having regard to the nature and

circumstances of the offense and to the history and character of the defendant,” it

determines that “imprisonment is the more appropriate sentence for the protection

of the public.” § 18-1.3-203(1), C.R.S. (2019). The probation statute lists numerous

factors that, “while not controlling the discretion of the court, shall be accorded

weight” when determining whether probation is appropriate. § 18-1.3-203(2).

These factors are comprehensive. Some concentrate on the offense committed,

while others require the court to consider the character, history, situation, and

attitude of the defendant himself. Id.

¶34   The probation statute gives courts guidance and discretion in choosing to

grant probation. However, it requires a choice between prison and probation. The

court must look at both the defendant and the crimes committed and, using its

discretion and the statutory guidance, choose whether “the ends of justice and the

best interest of the public, as well as the defendant” will be best served by


                                         18
probation, § 18-1.3-202(1)(a), C.R.S. (2019), or whether “imprisonment is the more

appropriate sentence for the protection of the public,” § 18-1.3-203(1).           The

legislature intended to allow courts to choose only one or the other. Probation is

an alternative to prison.

¶35   The People assert that, in a situation where the court feels that it is in the

best interest of the public and of the defendant for the defendant to be incarcerated,

but the court wishes to give a longer period of rehabilitation than the prescribed

mandatory parole period, the court should have the option to impose a period of

post-incarceration probation longer than that of parole. There is logic in this

argument; in fact, it appears that the trial court here wanted Allman supervised

for a long period of time due to the restitution owed. Nevertheless, allowing a

trial court to in effect increase the time of post-incarceration supervision ignores

the fact that the legislature determined the proper length of time for a defendant’s

post-incarceration supervision when it crafted mandatory periods of parole. 8 It

did not leave that decision to the courts.




8 While we understand the court’s desire to have Allman supervised for an
extended period of time to ensure he pays his restitution, the sentencing statutes
simply do not provide for this. The legislature has already provided methods for
victims to receive their restitution. See, e.g., § 16-18.5-107, C.R.S. (2019) (providing
for victims to pursue collections for restitution payments).
                                          19
¶36   The People further assert that because the probation statute is offense

specific, the parole period would apply to one offense and the probationary period

would apply to a separate offense, thus not violating the legislatively mandated

rehabilitation period. However, this argument disregards the structure of the

parole scheme as established by the legislature. As mandated by statute, when a

defendant is sentenced to imprisonment in a multi-count case, the period of parole

is tied to the most serious crime for which the defendant is sentenced.          See

§ 18-1.3-401(1)(a)(V)(E), C.R.S. (2019). In other words, regardless of the number of

counts in a multi-count case, a defendant is only subject to one period of parole.

Thus, the legislature intended the rehabilitative period for a defendant to be case

specific, not offense specific.

¶37   To be sure, the legislature gives the court significant discretion to determine

the terms and conditions of probation. But that discretion has limits. Applicable

here, the legislature has determined the length of confinement that a court can

order as a condition of probation. Specifically, the court has the power to commit

a defendant to jail as a condition of probation, but the aggregate length of any

commitment may not exceed ninety days, or up to two years with work release.

See § 18-1.3-202(1); § 18-1.3-207(1), C.R.S. (2019). This is clear direction that the

legislature never intended for the court to have discretion to impose a period of


                                         20
confinement longer than ninety days (or up to two years with work release) when

also sentencing a defendant to probation. If the court could impose a prison

sentence and then probation, then these limits on incarceration as a condition of

probation would be rendered meaningless in multi-count cases.

¶38   Furthermore, in the same section granting probationary powers to the court,

the legislature mandated that “[i]f the court chooses to grant the defendant

probation, the order placing the defendant on probation shall take effect upon

entry.”   § 18-1.3-202(1)(a) (emphasis added).     The legislature’s use of the

mandatory term “shall” means that it intended for a sentence to probation to begin

immediately; hence, the legislature did not intend for courts to enter an order

granting probation to run consecutively to a sentence of imprisonment. Thus, the

statutory scheme does not allow a court to impose sentences of imprisonment and

probation for different counts in the same case.

¶39   Second, the fact that the legislature did not intend to allow a court to

sentence a defendant to both probation and imprisonment is further evidenced by

the practical consequences of such sentencing. When a defendant is sentenced to

imprisonment and subsequently released on parole, that defendant is under the

supervision of the executive branch. However, when a defendant is sentenced to

probation, that defendant is under the supervision of the judicial branch. Thus, a


                                        21
defendant who is serving both parole and probation would be under the

supervision of not just two different supervisors, but two entirely different

branches of government, possibly with competing terms and conditions for both.

The legislature could not have intended for defendants to be simultaneously

subject to two separate branches of government during their post-incarceration

supervision.

¶40   For the reasons listed above, we hold that when a court sentences a

defendant for multiple offenses in the same case, it may not impose imprisonment

for certain offenses and probation for others.9

                                  III. Conclusion

¶41   We affirm the judgment in part, reverse in part, and remand with

instructions to return the case to the trial court for resentencing.




9Because we determine that the statutory scheme does not allow a court to impose
imprisonment for some counts and probation for others, we need not address
whether doing so raises separation of powers concerns or whether Allman
consented to his probationary sentence.
                                          22